Title: To George Washington from Fraissinet & Company, 19 March 1790
From: Fraissinet & Company
To: Washington, George



Monseigneur
Marseille [France] Le 19. mars 1790.

Nôtre frere Consul General de LL: HH: CC. à Alger vient de nous adresser L’Incluse pour Vôtre Excellence, nous nous empréssons de vous l’acheminer et de vous présenter l’hommage des Voeux que nous adressons au tout Puissant pour la Conservation des Jours de Ve. E. à la quelle le Bonheur du Peuple Genereux que Vous gouvernés est si etroitement Lié. Nous Sommes avec un respectueux attachement Monseigneur De Vôtre Excellence Les trés humbles et trés Obeissants Serviteurs

III Jn Marc & Js
Fraissinet & Cie

